Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 05, 2018

The Court of Appeals hereby passes the following order:

A18D0263. PATRICK LAWRENCE v. THE STATE OF GEORGIA et al.

      The applicant’s application for discretionary appeal and the “Motion of
Inquiry” contained in the application materials are hereby denied.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/05/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.